Citation Nr: 0502230	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  99-12 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease, claimed as hiatal hernia and gastritis.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for perforated eardrum 
of the right ear.  

4.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral strain with lumbosacral 
radiculopathy and bulging disc L4-5 and L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1968 to March 
1970.  He also has unverified service in the Alabama Air 
National Guard and the Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The Board remanded the case in 
April 2001 and November 2003 for additional evidentiary 
development.  As a key component of that development is not 
completed, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.  


REMAND

In part, the appellant alleges the disabilities claimed 
herein are related to his service with the Air Force Reserve 
or the Alabama Air National Guard.  These periods may have 
included active duty for training, inactive duty training, or 
other qualifying periods services.  In the April 2001 remand, 
the Board directed that efforts be made to establish the 
dates and character of each period of such service.  Per the 
Board's remand directive, the RO sent letters to the 
appellant's reserve unit and to Keesler Air Force base 
seeking records of the appellant's service.  The claims file 
does not contain responses to these inquiries.  The record 
also indicates the RO has attempted to obtain any records in 
the possession of NPRC.  

The inquiry must not end here, for the appellant's service 
records (showing dates and character of service, etc.) are 
records of a Federal agency and VA must assist him in 
obtaining information from such a source.  The most likely 
source of this information is the Adjutant General's Office 
of the Alabama Air National Guard; the Air Reserve Personnel 
Center (ARPC) in Denver, Colorado; and the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  See M21-1, 
Vol. III, Ch. 4, § 4.01(e).  These agencies likely have 
information about the appellant's specific dates of service 
compiled from pay and other records that are used for 
tracking retirement credits.  It must be reiterated that 
these records are important to the appellant's claims because 
he alleges his claimed disabilities arise from disease or 
injuries incurred during such periods.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), have been satisfied.  If a 
deficiency in notification is detected, 
then the RO must inform the claimant (1) 
about the information and evidence not of 
record that is necessary to establish the 
claim; (2) about the information and 
evidence that VA will seek to provide; 
(3) about the information and evidence 
the claimant is expected to provide; and 
(4) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  Contact the Adjutant General's Office 
of the Alabama Air National Guard and ask 
for copies of all personnel records in 
the possession of that agency, with 
particular attention to pay records and 
orders for all periods of inactive duty 
training, active duty for training, and 
all other periods of active duty.  
Associate all documents obtained with the 
claims file.  

3.  Contact the Air Reserve Personnel 
Center Air Reserve Personnel Center 
(ARPC) in Denver, Colorado, and ask for 
copies of all personnel records in the 
possession of that agency, with 
particular attention to pay records and 
orders for all periods of inactive duty 
training, active duty for training, and 
all other periods of active duty.  
Associate all documents obtained with the 
claims file.  

4.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



